Title: Thomas Jefferson to James Madison, 8 December 1810
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Dec. 8. 10
          
           I found among my papers the inclosed survey of La Fayette’s lands adjacent to N. Orleans. whether it be the legal survey or not I do not know. if it is, it gives a prospect of something considerable after the 600. yards laid off round the ramparts. I inclose it to you as it may possibly be of use. with me it can be of none. I inclose you also a piece in MS. from Dupont on the subject of our system of finance when the progress of manufactures shall have dried up the present source of our revenue. he is, as you know, a rigorous economist. and altho the subj system be not new, yet he always gives something new, and places his subject in strong lights. the application of the subject system to our situation also is new. on the whole it is well worth your reading, however oppressed with reading.  when done with it I will thank you to hand it to mr Gallatin with a request to return it to me when he shall have read it.
           I have had a visit from mr Warden. a failure in the stage detained him here 10. days. I suppose you had hardly as good an opportunity of becoming acquainted with him.  he is a perfectly good humored, inoffensive man, a man of science & I observe a great favorite of those of Paris, and much more a man of business than Armstrong had represented him. his memoirs and proceedings in the cases of vessels seised shew this. I observed he had a great longing for his late office in Paris. I explained to him distinctly the impossibility of his succeeding in a competition before the Senate with such a man as Russell, a native, and of high standing. that failing, I endeavored to find out what other views and prospects he might have. I find he is poor, and looks ultimately to the prospect of practice of physic for an independant livelihood; that he wishes to find some means of living while he should be pursuing that study. he spoke of a secretaryship in one of the territories as desirable in that view, and I believe he would suit that office. however any appointment which would give him present subsistence. the consulships which rely on mercantile business he does not much relish, having no turn to shillings and pence. having left Paris very hastily, he would be glad to go back there as the bearer of public dispatches, to settle his affairs there, if there should be occasion for a messenger. I collected these things from him indirectly, believing you would wish to know his views. he is an interesting man, perfectly modest & good, & of a delicate mind. his principal seems to have thrown him first on the hands of the Executive and then off of his own.We have not yet recieved your message, from which we expect to learn our situation, as well with our neighbors as beyond the Atlantic. wishing you an easy and prosperous campaign for the winter I renew the assurances of my constant affection & respect.
          
            Th:
            Jefferson
        